Citation Nr: 1314914	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-06 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, granted an increased 10 percent disability rating for bilateral hearing loss, effective March 10, 2008.  

The Veteran testified before the undersigned Veterans Law Judge in January 2013.  A transcript of this proceeding is associated with the claims file.

In a November 2012 decision, the Board remanded the issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the matter of unemployability due to his service-connected bilateral hearing loss disability during the pendency of the present claim.  See the Veteran's January 2013 hearing testimony before the Board.  Therefore, the issue is raised by the record and is properly before the Board.

The record before the Board consists of the paper claims files and an electronic file known as Virtual VA.  



REMAND

Additional development is required before the issues on appeal can be adjudicated.  
Specifically, clarification is necessary regarding the findings of a February 2012 private audiological examination.  Further, the Veteran must be provided appropriate notice, as well as a formal application regarding his claim of entitlement to TDIU.  Finally, an examination is necessary, for the reasons discussed below.        

With regard to the claim for an increased disability rating for the bilateral hearing loss disability, the most recent private audiological examination report dated in February 2012 is inadequate for rating purposes, as it does not indicate whether the Maryland CNC speech discrimination test was used and it includes audiometric findings that are reported in graph form only.  VA's duty to assist also includes undertaking reasonable efforts to obtain clarification of unclear evidence, which applies to medical examination reports of all kinds.  38 C.F.R. § 19.9 (2012).  On remand, the RO/AMC should notify the Veteran and the examiner that the examination report provided is insufficient and request clarification.  If no response is received, either from the private examiner or the Veteran, VA may continue with adjudication, weighing the accumulated evidence of record as usual.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).                                                                                                                                 

During the January 2013 hearing before the Board, the Veteran asserted that VA recently issued him hearing aids, but explained that they did not improve his ability to hear.  He further stated that he often read lips so that he could understand whomever he was speaking to.  To the extent that the Veteran may be arguing that his bilateral hearing loss disability has increased in severity, another examination is necessary in order to determine the current severity of such disability prior to adjudication of this claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

During the aforementioned hearing, the Veteran also asserted that he had not been able to work since he closed his recruiting business in 2006, because his work was performed primarily on the telephone and he could not hear well due to his service-connected bilateral hearing loss and tinnitus disabilities.  
A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  As such, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for his service-connected bilateral hearing loss disability, the Board has jurisdiction of the TDIU claim.  See Rice, supra. 

The Veteran previously filed a claim for TDIU.  This claim was denied by the RO in an unappealed October 2008 rating decision.  However, review of the Veteran's claims file reflects that the Veteran has at no time been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Thus, the RO/AMC must provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.  

Further, while the Veteran initiated an informal claim for TDIU in July 2008, it appears that he did not submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in connection with his previous claim, nor has he been provided a new VA Form 21-8940 to complete in connection with his present claim.  As such, the RO/AMC must provide the Veteran with a VA Form 21-8940 for him to complete and submit.

After the Veteran has completed the VA Form 21-8940, the RO/AMC must complete any additional development which flows from the information provided by the Veteran or obtained by the RO/AMC, to include referring the Veteran's TDIU claim to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for appropriate action as per 38 C.F.R. § 4.16(b).

As this claim is being remanded, the Board finds that the RO/AMC should also obtain updated VA outpatient treatment records from the VA Medical Center located in Houston, Texas.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain updated VA outpatient treatment records from the VA Medical Center located in Houston, Texas.  

2.  Provide the Veteran appropriate notice with respect to the TDIU claim as well as notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2012), that includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU, to include on an extra-schedular basis as per 4.16 (b).

3.  Provide the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

4.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his TDIU claim.  Based on his response, the RO/AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO/AMC. If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

5.  Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

6.  Contact Heights Audiology and Hearing Aids and request that they identify which speech discrimination test was utilized during the February 2012 examination, as well as to provide the puretone threshold findings in numerical form.  If the examiner is unavailable or does not respond, the RO/AMC should make a notation of this fact in the record.   

7.  Notify the Veteran that the February 2012 examination by Heights Audiology and Hearing Aids is inadequate and the RO/AMC is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from Heights Audiology and Hearing Aids, notify the Veteran that the RO/AMC may continue to adjudicate the claim, weighing the accumulated evidence of record as usual.

8.  Upon completion of the above development, afford the Veteran an appropriate VA examination in order to determine the current nature and severity of his service-connected bilateral hearing loss disability, and the effect of such disability, as well as the effect of the service-connected tinnitus disability on the Veteran's employability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file and Virtual VA file were reviewed in connection with this examination.

All indicated evaluations, studies, and tests deemed to be necessary must be accomplished.  

The examiner must fully describe the functional effects caused by the Veteran's bilateral hearing loss disability.  

The examiner must also offer an opinion as to whether it is at least as likely as not the Veteran's service-connected bilateral hearing loss and tinnitus disabilities render him unable to secure and follow a substantially gainful occupation.    

In providing this opinion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by any disability other than his service-connected bilateral hearing loss and tinnitus disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. 

The examiner must also comment on the effect of the Veteran's service-connected bilateral hearing loss and tinnitus disabilities only on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities are of such severity to result in unemployability.  In so doing, the examiner should consider the Veteran's acquired skills from his previous occupations.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

9.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655.  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report. 

10.  When the development requested has been completed, readjudicate the claims on appeal.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative must be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


